Citation Nr: 0028074	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  96-27 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 1958 to 
July 1961, and from June 1964 to January 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that the veteran was not 
competent to handle disbursement of VA funds.  

The Board notes that this appeal was previously addressed in 
an August 1998 BVA decision, which upheld the determination 
that the veteran was incompetent for VA purposes.  The 
veteran appealed that decision to the United States Court of 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In an Order dated December 1, 1998, the Court vacated the 
Board's August 1998 decision, and remanded the claim back to 
the BVA for development consistent with the parties' Joint 
Motion for Remand to the BVA and to Stay Further Proceedings 
(Joint Motion).  In May 1999, the Board remanded this appeal 
to the RO for development suggested in the Joint Motion.  The 
requested development has been completed, and the case is now 
ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran's service-connected paranoid schizophrenia is 
rated 100 percent or totally disabling.

2.  There is ample medical evidence from responsible medical 
authorities that unequivocally conclude that the veteran does 
not have the mental capacity to contract or manage his own 
affairs, including the disbursement of funds without 
limitation; the preponderance of the evidence is against a 
finding that the veteran is competent.





CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.353 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's disagreement with a 
May 1996 RO determination that he is incompetent to contract 
or manage his own affairs, including disbursement of funds 
without limitation.  The veteran maintains that he is able to 
handle his funds and affairs, and he contends that the VA 
should deem him competent.  For the reasons and bases set 
forth below, the Board concludes that, although there is some 
medical evidence in support of a finding of competency, there 
is ample medical evidence from responsible medical 
authorities that unequivocally conclude that the veteran does 
not have the mental capacity to contract or manage his own 
affairs, including the disbursement of funds without 
limitation, and the preponderance of the evidence is against 
a finding that the veteran is competent. 

According to VA regulations, a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  
38 C.F.R. § 3.353(a).

VA rating agencies have sole authority to make official 
determinations of competency and incompetency for purposes of 
disbursement of VA benefits.  38 C.F.R. § 3.353(b)(1).  When 
a veteran is rated incompetent, a Veterans Service Officer 
(VSO) will be notified, and the VSO will develop information 
as to the veteran's social, economic, and industrial 
adjustment, and appoint (or recommend appointment of) a 
fiduciary.  38 C.F.R. § 3.353(b)(2).  If the VSO develops 
evidence indicating that the veteran may be capable of 
administering the funds payable without limitation, that 
evidence will be referred to the RO with a statement of the 
VSO's findings.  The RO will consider that evidence, along 
with all other evidence of record, to determine whether the 
finding of incompetency should remain in effect.  If 
necessary, reexamination may be requested.  38 C.F.R. 
§ 3.353(b)(3).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Consideration of medical opinions will be in 
accordance with the definition of mental capacity, set forth 
in 38 C.F.R. § 3.353(a).  Determinations relative to 
incompetency should be based upon all evidence of record and 
there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  See 
38 C.F.R. § 3.353(c).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  See 38 C.F.R. § 3.353(d).  By reasonable doubt 
is meant one which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.

Based on a review of the record, and in light of the more 
recent findings made in the October 1999 and April 2000 VA 
field examinations described below, the Board finds that, 
although there is some medical evidence in support of a 
finding of competency, there is ample medical evidence from 
responsible medical authorities, including the most recent 
psychiatric examination, that unequivocally conclude that the 
veteran does not have the mental capacity to contract or 
manage his own affairs, including the disbursement of funds 
without limitation, and the preponderance of the evidence is 
against a finding that the veteran is competent. 

A brief review of the history of this appeal is set forth as 
follows.  In a December 1966 rating decision, the veteran was 
granted service connection for schizophrenic reaction, 
paranoid type, in partial remission, and a 10 percent 
evaluation was assigned from August 1966.  The disability 
rating for schizophrenia has increased since that time, and 
in a February 1996 rating decision, the veteran was assigned 
a 100 percent total evaluation for schizophrenia, effective 
from June 1995.  The 100 percent rating is currently in 
effect.  Additionally, in the February 1996 rating decision, 
the RO proposed to find the veteran incompetent for VA 
purposes, under the provisions of 38 C.F.R. § 3.353.  After 
following appropriate due process procedures, in a May 1996 
rating decision the RO implemented the proposal to rate the 
veteran incompetent for VA purposes.  The veteran disagreed 
with the determination of incompetency, and initiated this 
appeal.  Essentially, the veteran maintains that he is 
capable of handling his affairs, including his financial 
affairs.

The more recent pertinent medical evidence reveals the 
following.  In June 1995, the veteran was admitted to a VA 
hospital, apparently partly due to his having run out of 
money.  He reportedly had been kicked out of his apartment 
and police had received several reports from him not being 
able to pay his rent.  The veteran denied having auditory 
hallucinations, but he was noted to be quite grandiose and 
delusional.  He claimed that he was able to communicate with 
the dead.  After two weeks of hospitalization, the veteran 
requested a discharge.  He noted that he was homeless and an 
attempt was made to find the veteran a place to live.  The 
veteran signed out and left without discharge medications, or 
prescriptions, or a plan for follow-up.  He was not seen 
after that.  The examiner opined that the veteran was legally 
competent, but he was currently unemployable due to his 
chronic psychotic illness.  He stated that the veteran 
continued to be quite delusional, but he was not suicidal or 
homicidal.

In August 1995, the RO received a statement from A. O., M.D., 
the medical director at Sandusky Valley Center.  The 
physician suggested that it would benefit the veteran to have 
a payee manage his money, since the veteran would usually run 
out of money by the middle of the month.  He also indicated 
that the veteran was an easy target in that people may take 
advantage of him.  Therefore, it was felt that the veteran 
needed assistance in managing his money so he could make it 
through to the end of the month or until his next check comes 
in.

In October 1995, the veteran was again admitted to a VA 
hospital with a diagnosis of undifferentiated schizophrenia 
with paranoid features.  He presented with increased 
frequency of auditory hallucinations and paranoid delusions.  
Upon discharge, the examiner commented that the veteran was 
legally competent, but unemployable due to his chronic 
psychotic illness.

In November 1995, the RO received a statement from J. P. I., 
M.D., who indicated that he had treated the veteran since 
October 1994, and his diagnoses included schizophrenia.  The 
physician stated that since he began treating the veteran, he 
had been in and out of hospitals, and that the veteran seemed 
to do reasonably well in the community while he was on his 
medications.  He also stated that he felt the veteran could 
live in the community with close supervision, provided he 
would stay on his medication.  

In light of the foregoing evidence, as noted earlier, in a 
February 1996 rating decision, the veteran's disability 
rating for schizophrenia was increased to 100 percent, and a 
finding of incompetency was proposed.  

Following the February 1996 proposal of incompetency, 
additional medical records were received in March 1996, from 
the Community Health Services, reflecting treatment from 
October 1994 to March 1996.  However, those records mainly 
reflected treatment for hypertension.  The veteran submitted 
numerous statements contesting the proposed finding of 
incompetency.  Nevertheless, in a May 1996 rating decision, 
the RO concluded that the veteran was not competent to handle 
disbursement of funds.  The veteran submitted additional 
statements expressing his disagreement with that finding.

Following the finding of incompetency, in June 1996, a 
statement was received from Dr. I., in which he recommended 
that the veteran should be allowed to manage his money as he 
wished, since the veteran had related that he had had no 
problems with his bills in the past.  However, the physician 
also recommended that the veteran should be monitored from 
time to time.  Furthermore, in response to the question 
whether the veteran was able to manage funds, the doctor 
placed an "X" in the box for "unsure."

Also in June 1996, private medical records were received from 
Memorial Hospital, in Fremont, Ohio, dated in October 1995, 
which revealed that the veteran was admitted to the emergency 
room because he was afraid to stay at home, due to 
hallucinations and delusions.  It was noted that the veteran 
was well-known in the emergency room for prior similar 
visits.  The veteran was diagnosed as a chronic paranoid 
delusional patient, with manipulative behavior.

A "Conditions of Probation" was received in June 1996, 
dated in November 1995, from the Tiffin Municipal Court, 
which revealed that the veteran had been placed on probation 
for five years, for an assault offense.  The veteran 
submitted numerous additional statements indicating, 
essentially, that he disagreed with the finding that he was 
incompetent.  In a December 1996 rating decision, the RO 
confirmed the finding of incompetency.  

In November 1997, the veteran underwent a VA examination, and 
the examiner made the following conclusion:  "[the veteran] 
continued to have acute symptoms of schizophrenia paranoid 
type and is totally out of contact with reality with 
looseness of association and is unemployable and has severe 
impairment of his social and industrial adaptability and is 
NOT COMPETENT of managing his benefit payment in his own best 
interest."  (emphasis supplied).  Objective findings 
indicated that the veteran was alert, fairly neat in 
appearance, cooperative, and talked coherently.  His mood was 
not depressed, and he denied suicidal or homicidal ideation.  
However, his affect was inappropriate, and he stated that he 
told everyone the truth about the Kennedy assassination.  He 
was totally out of contact with reality with looseness of 
association.  He was oriented as to time and place, and his 
memory for recent events was fair, although his judgment and 
insight were reportedly impaired.  

Following receipt of the November 1997 VA examination report, 
the veteran continued to submit numerous statements, which 
essentially restated his contentions that he was competent to 
handle his funds and that he disagreed with the RO's finding 
of incompetency.  The Board remanded the case in April 1999 
for additional development, including completion of a VA 
field examination.  It appears that two field examinations 
were conducted, in October 1999 and April 2000.

In the October 1999 VA field examination, the examiner 
indicated that the veteran was "friendly, cooperative but 
did not seem to be fully oriented and he did not appear to 
fully understand the purpose of my visit....The veteran stated 
that I was there because of his claim for an increase in his 
VA benefits, when in fact his claim was regarding 
competency."  The examiner also indicated that throughout 
the interview, the veteran jumped from one subject to 
another, and was inconsistent in his statements.  The 
examiner stated that it was difficult to follow exactly what 
the veteran was talking about, and the veteran appeared quite 
paranoid about his case manager and the police.  He felt that 
everyone was out to get him.  Although the veteran indicated 
that he could manage his funds better than his fiduciary, he 
was unable to discuss his monthly expenditures.  The 
veteran's case manager indicated that he saw the veteran 
every Wednesday, and the veteran kept his appointments.  The 
case manager also indicated that the veteran's problems 
occurred when he would fail to take his medications, at which 
time he would become very delusional and difficult to manage.  

The field examiner related that according to the veteran's 
fiduciary, the veteran called her daily requesting more 
money.  He was often very creative in his requests.  In the 
case manager's opinion, the veteran did not understand the 
concept of a budget, and felt that he should be able to spend 
whatever he likes, and also did not understand that he has a 
fixed amount from VA and SSA.  The field examiner stated that 
during his interview, it was "very difficult to determine 
when the veteran was dealing with the truth or being 
delusional."  In the opinion of the fiduciary and the 
veteran's case manager, the veteran was not capable of 
managing his financial affairs.  It was also the opinion of 
the field examiner that the veteran was not capable of 
managing his own financial affairs, and was still in need of 
a fiduciary.  

In December 1999, private medical records were received from 
Memorial Hospital, which reflected approximately ten visits 
to the emergency room during 1999.  The veteran would often 
complain of anxiety and feeling nervous during those visits.

In a short statement from Dr. I., dated in February 2000, he 
states "I feel [the veteran] is competent but I do 
understand that he needs help managing his funds."

In an April 2000 VA field examination, the examiner indicated 
that he visited the veteran at his rented home.  The veteran 
was described as cooperative and friendly.  The examiner 
noted that the veteran appeared anxious about convincing the 
examiner that he was competent to manage his affairs.  The 
veteran had no difficulty explaining his income and expenses.  
The examiner stated that the veteran "continues to insist 
that he can manage his affairs better than his fiduciary, and 
he did not display the level of paranoia about the fiduciary 
witnessed by the field examiner that interviewed him 6/29/99 
regarding the same issues covered by this field 
examination."  

The examiner commented that despite "the veteran's 
contention that he is competent and able to manage his 
affairs better than his fiduciary, all evidence is to the 
contrary."  It was noted that the veteran's case manager 
reported that prior to his involvement, the veteran was 
always on the verge of homelessness, and would run out of 
money by the 10th of the month.  Additionally, the case 
manager indicated that prior to appointment of a fiduciary, 
the veteran would appear "scruffy and unshaven" likely due 
to non-compliance with medications.  However, the veteran's 
welfare had greatly improved with appointment of a fiduciary.  
The field examiner recommended that the method of payment 
should remain as it is.  He did not recommend that the 
veteran be rated competent.  He opined that there was "real 
danger that the veteran will not seek proper medical care 
when his probation ends, and there is reason to believe that 
he would then resume his reckless misuse of funds if he 
receives his VA funds directly or under supervised direct 
pay."  

In addition to the foregoing, the Board notes that throughout 
the course of this appeal, the veteran has submitted numerous 
contention statements, as well as medical records reflecting 
ongoing treatment for disorders including anxiety.

While there was not clear and convincing evidence of 
incompetency of record at the time of the RO decision in 
1996, there was a definitive opinion of incompetency from a 
responsible medical authority.  See August 1995 statement 
from Dr. A. O.   Subsequently dated competent medical 
evidence, including the most recent VA psychiatric opinion, 
and an opinion following a VA field investigation, clearly 
conclude that the veteran is incompetent.  In reviewing all 
the evidence of record, particularly the recent VA field 
examination reports discussed above, the Board finds that the 
preponderance of the evidence is against a finding of 
competency.  In that regard, the most persuasive medical 
statement of record directly supporting competency is from 
Dr. I.  The Board has reviewed Dr. I.'s statements and 
clinical records and notes that although the physician has 
suggested that the veteran should be allowed to manage his 
funds, he has presented no supporting findings or facts 
supporting that conclusion.  Dr. I indicated that the veteran 
reported having no past problems paying his bills and had 
never been evicted.  However, he also indicated in the 
February 2000 statement that he understood that the veteran 
may need help managing his funds.  The Board also 
acknowledges the statements made in the VA hospitalization 
reports dated in June 1995 and October 1995 that the veteran 
was legally competent.  However, the Board emphasize that for 
VA purposes, competency involves having the mental capacity 
to contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  See 38 C.F.R. 
§ 3.353(a).  In fact, looking closely at the symptoms 
discussed in those hospitalization reports, it appears that 
the clinical findings support a finding of incompetency.  In 
any event, the Board finds that the most persuasive evidence 
of record, discussed below, indicates that due to the 
veteran's schizophrenia, he is simply unable to handle his 
own affairs and funds without limitations.  

The November 1997 VA examination report, as well as the 
October 1999 and April 2000 VA field examiner reports, 
support a conclusion that the veteran is incompetent.  In the 
November 1997 VA examination report, the examiner 
unequivocally indicated that the veteran was not competent to 
manage his benefits.  That examination appears to have been 
based on a consideration of the veteran's entire history, as 
well as his current level of impairment.  Moreover, that 
examination report was consistent with the earlier statement 
of record from Dr. O., which indicated that the veteran 
needed assistance in managing his funds.  

More significantly, in the October 1999 and April 2000 VA 
field examinations, the examiners concluded that the veteran 
was not competent to manage his own affairs, including 
disbursement of funds.  Each of those examiners reached that 
conclusion after visiting the veteran at his home, and also 
by discussing his case with his case manager and fiduciary.  
In the October 1999 field examination, it appears as if the 
veteran was not totally clear about the purpose of the field 
examination, and he was not able to offer a clear accounting 
of his monthly expenses.  Additionally, it was noted that the 
veteran did not seem to understand that his funds were 
limited.  In the April 2000 field examination, although the 
veteran appeared more aware of his financial situation, the 
examiner still concluded that based on other factors, 
including discussions with the veteran's case manager and a 
review of the veteran's history, the evidence supported a 
finding of incompetency.  

The Board notes that it appears from the evidence that the 
veteran's level of awareness can vary with his medical care.  
Indeed, the case manager reported to both field examiners 
that veteran's problems occurred when he did not comply with 
his medications.  Moreover, in 1999, the veteran was 
frequently visiting the hospital emergency room with 
complaints of anxiety, although he was often discharged home 
with instructions to see his family physician.  Additionally, 
other medical evidence of record indicates that the veteran 
was inconsistent with taking his medication, and would 
sometimes have difficulty taking the prescribed doses.  

The Board emphasizes that it is the Board's duty to act as 
the fact-finder and to assess the credibility of evidence.  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  In that 
regard, the credibility and weight to be attached to a 
medical opinion is a matter for the Board.  Struck v. Brown, 
9 Vet. App. 145, 154-155 (1996); Godfrey v. Brown, 8 Vet. 
App. 113, 121-122 (1995).  Looking at all the evidence in the 
present case, the Board finds the negative evidence far 
outweighs the positive evidence in this case, such that the 
Board must conclude that the veteran is not competent to 
handle his own affairs and finances without limitation.  
Although statements from Dr. I., as well as statements in the 
VA hospitalization reports of June 1995 and October 1995, 
express an opinion that the veteran was competent to handle 
his funds, the physician does not elaborate on his opinion, 
and there is more recent and extensive VA evidence that does 
not support a finding of competency.  For example, in the 
November 1997 VA psychiatric examination, which was performed 
by a specialist in psychiatry for the specific purpose of 
determining the severity of the veteran's schizophrenia, 
found that the veteran continued to have acute symptoms of 
paranoid schizophrenia and was totally out of contact with 
reality with looseness of association.  Following that 
evaluation, which included a thorough medical and psychiatric 
history, a social and industrial history, and complete mental 
status examination, the psychiatrist unequivocally opined 
that the veteran was not competent to mange his own affairs, 
which is consistent with the veteran's 100 percent rating for 
schizophrenia.  Additionally, as discussed above, there were 
two VA field examinations conducted, both of which contain 
lengthy, thorough reports detailing the veteran's mental 
state, attitude, and dealings with his case manager and 
fiduciary.  Both these reports conclude that the veteran is 
incompetent.  

The Board recognizes that, in the absence of clear and 
convincing evidence, there must be evidence from responsible 
medical authorities that definitively conclude that the 
veteran does not have the mental capacity to contract or 
manage his own affairs, including the disbursement of funds 
without limitation.  There is such evidence in the case, to 
include opinions from medical doctors and VA field examiners, 
and in considering the relevant evidence in toto, the 
overwhelming weight of the evidence is against a finding that 
the veteran is competent.  38 C.F.R. § 3.353(d). 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, as discussed above; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

The veteran is deemed incompetent for VA purposes; the appeal 
is denied.  



		
	R. F. WILLIAMS
	Veterans Law Judge 
	Board of Veterans' Appeals



 

